EXHIBIT 10.4(i)

__________________________________________________________________________________________












DUKE REALTY CORPORATION
2000 PERFORMANCE SHARE PLAN
(Amended and Restated as of January 30, 2008)












__________________________________________________________________________________________



























































--------------------------------------------------------------------------------



DUKE REALTY CORPORATION
2000 PERFORMANCE SHARE PLAN


(Amended and Restated effective as of January 30, 2008)


ARTICLE I
INTRODUCTION


1.1.    Purpose. The 2000 Performance Share Plan of Duke Realty Corporation (the
“Plan”) is designed to promote the interests of the Company and its Affiliates
by encouraging their officers and key employees, upon whose judgment, initiative
and industry the Company and its Affiliates are largely dependent for the
successful conduct and growth of their businesses, to continue their association
with the Company and its Affiliates by providing additional incentive and
opportunity for unusual industry and efficiency through the payment of
compensation based on the Company’s equity securities and by increasing their
proprietary interest in the Company and their personal interest in its continued
success and progress. The Plan provides for the awarding of Performance Shares
which are based on the value of the Company’s common stock.


1.2.    Effective Date and Duration. The Effective Date of the Plan is July 24,
2000. Performance Shares may be awarded under the Plan for a period of ten (10)
years commencing effective as of July 24, 2000; however, no Performance Shares
shall vest until the Plan has been approved by a majority of the outstanding
common shares of the Company represented at the shareholders’ meeting at which
approval of the Plan is considered. No Performance Shares shall be awarded after
July 23, 2010. Upon that date, the Plan shall expire except as to outstanding
Performance Shares, which Performance Shares shall remain in effect until they
have been paid or forfeited.


1.3.    Administration. The Plan shall be administered by the Committee. The
Committee, from time to time, may adopt any rule or procedure it deems necessary
or desirable for the proper and efficient administration of the Plan provided it
is consistent with the terms of the Plan. The decision of a majority of the
Committee members shall constitute the decision of the Committee. Subject to the
provisions of the Plan, the Committee is authorized to determine (i) the
Employees to be awarded Performance Shares; (ii) the number of Performance
Shares to be awarded; (iii) the time or times at which Performance Shares will
be awarded; (iv) the Performance Period over which Performance Shares will vest;
(v) the Performance Goals which must be satisfied for the Performance Shares to
vest; (vi) whether, in the case of a Covered Employee, limitations will be
placed on the number and/or Fair Market Value of Performance Shares that can
become vested in any year; (vii) whether a Participant may elect to defer the
receipt of payments for Performance Shares or dividends on Performance Shares;
(viii) whether a Participant may be required to defer the receipt of payments
for Performance Shares or dividends on Performance Shares (ix) whether an
Employee is a Top Hat Employee; and (x) determine other conditions and
limitations, if any, applicable to each Performance Share. Each Performance
Share awarded under the Plan shall be evidenced by an Award Agreement containing
terms and conditions established by the Committee consistent with the provisions
of the Plan, and shall indicate whether the Committee intends that any of the
Performance Shares shall constitute “performance-based compensation” within the
meaning of Section 162(m) of the Code. The Committee's determinations and
interpretations with respect to the Plan shall be final and binding on all
parties. It is intended that the Committee be comprised solely of directors who
are both (a) “non-employee directors” under Rule 16(b)-3 and (b) “outside
directors” as described in Section 162(m)(3)(C)(ii) of the Code. Failure of the
Committee to be so comprised shall not result in the cancellation, termination
or forfeiture of any Award. Any



--------------------------------------------------------------------------------



notice or document required to be given to or filed with the Committee will be
properly given or filed if delivered or mailed by certified mail, postage
prepaid, to the Committee at 600 East 96th Street, Suite 100, Indianapolis,
Indiana 46240.


1.4.    Definitions. For purposes of the Plan, unless a different meaning is
clearly required by the context:


(a)    “Affiliate” or “Affiliates” means any corporation or other entity
(including, but not limited to, partnerships, limited liability companies, joint
ventures and Subsidiaries) controlling, controlled by, or under common control
with the Company.


(b)    “Award” means, individually or collectively, a grant under the Plan of
Performance Shares.


(c)    “Award Agreement” means the written Award letter which sets forth the
terms and provisions applicable to each Award.


(d)    “Board of Directors” means the board of directors of the Company.


(e)    “Change in Control of the Company” means (i) any merger, consolidation or
similar transaction which involves the Company and in which persons who are the
shareholders of the Company immediately prior to such transaction own,
immediately after such transaction, shares of the surviving or combined entity
which possess voting rights equal to or less than fifty percent (50%) of the
voting rights of all shareholders of such entity, determined on a fully diluted
basis; (ii) any sale, lease, exchange, transfer or other disposition of all or
any substantial part of the consolidated assets of the Company; (iii) any
tender, exchange, sale or other disposition (other than disposition of the stock
of the Company or any Affiliate in connection with bankruptcy, insolvency,
foreclosure, receivership or other similar transactions) or purchases (other
than purchases by the Company or any Company sponsored employee benefit plan, or
purchases by members of the Board of Directors of the Company or any Affiliate)
of shares which represent more than twenty-five percent (25%) of the voting
power of the Company or any Affiliate; (iv) during any period of two (2)
consecutive years, individuals who at the date of the adoption of the Plan
constitute the Company's Board of Directors cease for any reason to constitute
at least a majority thereof, unless the election of each director at the
beginning of such period has been approved by directors representing at least a
majority of the directors then in office who were directors on the date of the
adoption of the Plan; or (v) a majority of the Company's Board of Directors
recommends the acceptance of or accept any agreement, contract, offer or other
arrangement providing for, or any series of transactions resulting in, any of
the transactions described above.



--------------------------------------------------------------------------------





(f)    “Code” means the Internal Revenue Code of 1986, as amended. Reference to
a specific Section of the Code or regulation thereunder shall include such
Section or regulation, any valid regulation promulgated under such Section, and
any comparable provision of any future law, legislation or regulation amending,
supplementing or superseding such Section or regulation.


(g)    “Committee” means the Executive Compensation Committee of the Board of
Directors of the Company.


(h)    “Company” means Duke Realty Corporation and any successor thereto. With
respect to the definition of Performance Goals, the Committee, in its sole
discretion, may determine that “Company” means the Company and all of its
Affiliates.


(i)    “Covered Employee” means an Employee who is a covered employee as defined
in Section 162(m)(3) of the Code.


(j)    “Effective Date” means July 24, 2000.


(k)    “Employee” means all officers and key employees of the Company or any
Affiliate, whether such officers or key employees are employed on the date the
Plan is approved by the shareholders of the Company or become employed after
such approval.


(l)    “Equity Incentive Plan” means the Duke Realty Corporation 2005 Long-Term
Incentive Plan, or any subsequent equity compensation plan approved by the
Company’s shareholders and designated as the Equity Incentive Plan for purposes
of this Plan.


(m)    “Exchange Act” means the Securities Exchange Act of 1934, as amended.


(n)    “Fair Market Value” means the per share closing price for the Company's
common stock on the New York Stock Exchange on the date of determination.


(o)    “Funds from Operations Per Share” means, for an applicable Performance
Period, funds from operations per diluted share as reported by the Company to
its shareholders and stock market analysts. Funds from Operations Per Share
shall be computed in accordance with guidelines established by the National
Association of Real Estate Investment Trusts.


(p)    “For Cause” means (i) the willful and continued failure of a Participant
to perform his required duties as an officer or employee of the Company or any
Affiliate, (ii) any action by a Participant which involves willful misfeasance
or gross negligence, (iii) the requirement of or direction by a federal or state
regulatory agency which has jurisdiction over the Company or any Affiliate to
terminate the employment of a Participant, (iv) the conviction of a Participant
of the commission of any criminal offense which involves dishonesty or breach of
trust, or (v) any intentional breach by a Participant of a material term,
condition or covenant of any agreement between the Participant and the Company
or any Affiliate.





--------------------------------------------------------------------------------



(q)    “Grant Date” means, with respect to an Award, the effective date of the
grant of the Award to the Participant under Section 3.1, regardless of whether
the Award Agreement to which the Award relates is executed subsequent to such
date.


(r)    “Participant” means an Employee who is designated to participate in the
Plan as provided in Article II.


(s)    “Performance Goals” means, except as otherwise provided in Section 3.3.2,
the goals determined by the Committee, in its sole discretion, to be applicable
to a Participant with respect to an Award. The Committee shall determine, in its
sole discretion, the Performance Goals applicable to each Award granted to a
Participant who is not a Covered Employee. The Performance Goals may differ from
Participant to Participant and from Award to Award. In the case of a Participant
who is a Covered Employee, the sole Performance Goal shall be based on Funds
from Operations Per Share.


(t)    “Performance Period” means the period of time during which Performance
Goals must be achieved with respect to an Award, as determined by the Committee
in its sole discretion.


(u)    “Performance Share” means a grant of the right under an Award Agreement
to receive one Share, payment of which is contingent on the achievement of
Performance Goals during a Performance Period or as otherwise specified in the
Plan.


(v)    “Permanent and Total Disability” or “Permanently and Totally Disabled”
means any “disability” as defined in Section 409A of the Code, without giving
effect to any elective provisions that may be available under such definition.


(w)    “Plan” means the performance share plan embodied herein, as amended from
time to time, known as the 2000 Performance Share Plan of Duke Realty
Corporation.


(x)    “Rule 16(b)-3” means Rule 16(b)-3 promulgated under the Exchange Act, and
any future rule or regulation amending, supplementing or superseding such rule.


(y)    “Specified Employee” has the meaning given such term in Section 409A of
the Code and the final regulations thereunder, provided, however, that, as
permitted in such final regulations, the Company’s Specified Employees and its
application of the six-month delay rule of Code Section 409A(a)(2)(B)(i) shall
be determined in accordance with rules adopted by the Board or a committee of
the Board, which shall be applied consistently with respect to all nonqualified
deferred compensation arrangements of the Company, including this Plan.


(z)    “Separation from Service” has the meaning given such term in Section 409A
of the Code, without giving effect to any elective provisions that may be
available under such definition.


(aa)    “Share” or “Shares” means the shares of authorized common stock of the
Company.


(bb)    “Subsidiary” or “Subsidiaries” means a corporation, partnership or
limited liability company, a majority of the outstanding voting stock, general
partnership interests or membership interests, as the



--------------------------------------------------------------------------------



case may be, which is owned or controlled, directly or indirectly, by the
Company or by one or more of its Affiliates. For the purposes of this
definition, “voting stock” means stock having voting power for the election of
directors, or trustees, as the case may be, whether at all times or only so long
as no senior class of stock has such voting power by reason of any contingency.


(cc)    “Top Hat Employees” means Employees who are members of a select group of
management or highly compensated employees within the meaning of Sections
201(2), 301(a)(3) and 401(a)(l) of the Employee Retirement Income Security Act
of 1974, as amended.


1.5    Special Rules. From and after April 30, 2006, (i) this Plan shall be
operated as a subplan of the Equity Incentive Plan, (ii) Performance Shares
(whenever granted) shall be settled only in Shares, and (iii) Performance Shares
granted hereunder after April 30, 2006, if any, and the Shares delivered in
payment of Performance Shares (whenever granted) shall be issued under the
Equity Incentive Plan, subject to share availability under the Equity Incentive
Plan. The terms contained in the Equity Incentive Plan are incorporated into and
made a part of this Plan, and any such awards shall be governed by and construed
in accordance with this Plan and the Equity Incentive Plan. In the event of any
actual or alleged conflict between the provisions of the Equity Incentive Plan
and the provisions of this Plan, the provisions of the Equity Incentive Plan
shall be controlling and determinative, except that terms defined in Section 1.4
of this Plan shall continue to have the meanings assigned to them in this Plan
rather than in the Equity Incentive Plan. From and after April 30, 2006, this
Plan does not constitute a separate source of Shares for the payment of
Performance Shares described herein.



--------------------------------------------------------------------------------





ARTICLE II
ELIGIBILITY AND PARTICIPATION


2.1.    Participation in the Plan is limited to those officers and key employees
of the Company or of any of its Affiliates who, from time to time, shall be
designated by the Committee. Committee members shall not be eligible to receive
Awards of Performance Shares under the Plan while serving as Committee members.
A designated Employee shall become a Participant as of the later of the
Effective Date or the date specified by the Committee. Only Top Hat Employees
shall be eligible to defer the payment of their Performance Shares under Section
3.10.


ARTICLE III
PERFORMANCE SHARES


3.1.    Performance Shares Covered by the Plan and Grant of Performance Shares.
Subject to the provisions of this Section 3.1, the maximum (i) Fair Market Value
(determined as of the Grant Date) of Performance Shares to be made the subject
of Awards in any calendar year shall not exceed five million dollars
($5,000,000) in the aggregate and shall not exceed five hundred thousand dollars
($500,000) in the case of any single Participant; and (ii) number of Shares to
be issued upon payment of all Awards under the Plan shall not exceed one million
(1,000,000) Shares. Performance Shares covered by an Award that are forfeited
may be made the subject of further Awards. Subject to the terms and provisions
of the Plan, the Committee, at any time and from time to time, may make Awards
of Performance Shares in such amounts and under such terms and conditions as the
Committee, in its sole discretion, shall determine.


3.2.    Value of Performance Shares. Each one (1) Performance Share shall, at
all times, have a value equal to the Fair Market Value of one (1) Share.


3.3.    Performance Goals, Performance Periods and Other Terms. Each Award of
Performance Shares shall be evidenced by an Award Agreement that specifies the
number of Performance Shares, the Performance Period, the Performance Goals, and
such other terms and conditions as the Committee, in its sole discretion, shall
determine.


3.3.1.    General Performance Goals. The Committee may establish Performance
Goals based upon the achievement of Company-wide, Affiliate-based,
Subsidiary-based, divisional, individual Participant, or other Performance Goals
determined by the Committee in its sole discretion.


3.3.2.    Section 162 (m) Performance Goals. Notwithstanding any other provision
of the Plan to the contrary, for purposes of qualifying Awards to Covered
Employees as “performance-based compensation” under Section 162(m) of the Code,
the Committee shall establish the specific targets under the Performance Goals
applicable to the Performance Shares. The business criteria for Performance
Goals under this Section 3.3.2 shall be Funds from Operations Per Share. In
granting Performance Shares to Covered Employees which are intended to qualify
under Section 162(m), the Committee may follow any procedures determined by it
from time to time to be necessary or appropriate in its sole discretion to
ensure qualification of the Performance Shares under Section 162(m) of the Code.
If the manner in which Funds from Operations Per Share is computed by the
Company is changed as a result of a directive from the National Association of
Real Estate Investment Trusts or the Securities and Exchange Commission after



--------------------------------------------------------------------------------



the date on which the Performance Goals for a Performance Period is established
by the Committee, then the determination of whether the Performance Goals have
been achieved for such Performance Period shall be based on the computation of
Funds from Operations per Share using the methodology in effect on the date the
Performance Goals were established.


3.4.    Vesting of Performance Shares. Performance Shares shall be eligible to
become vested and paid to a Participant (unless payment is effectively deferred
under Section 3.10) in accordance with the vesting schedule established by the
Committee in the Award Agreement to which the Performance Shares relate.
Performance Shares shall not be paid until the Committee certifies, by
resolution or otherwise in writing, that the Performance Goals associated with
the Performance Shares have been satisfied. Except in the case of Performance
Goals applicable to Performance Shares awarded to Covered Employees which are
intended to qualify as “performance-based compensation” under Section 162(m) of
the Code, the Committee may, in its sole discretion, amend such schedule in a
manner which causes Performance Shares previously awarded to vest under a more
rapid schedule. Without the consent of the Participant, the Committee shall not
amend such schedule to provide for the slower vesting of any Performance Shares.
Except in the case of Performance Goals applicable to Performance Shares awarded
to Covered Employees which are intended to qualify as “performance-based
compensation” under Section 162(m) of the Code, after the Award of a Performance
Share, the Committee, in its sole discretion, may reduce or waive any
Performance Goals or related business criteria applicable to such Performance
Shares.


3.5.    Termination of Employment. Unless otherwise provided in an Award
Agreement or determined by the Committee in its sole discretion, in the event of
a Participant’s termination of employment due to death, Permanent and Total
Disability or retirement on or after attaining age 55, all Performance Shares
which have not become vested shall not be forfeited solely on account of such
termination. Rather, the Performance Period shall be deemed to continue with
respect to the Participant and may, if the applicable Performance Goals are
satisfied during such Performance Period, become vested in accordance with the
terms and conditions of the applicable Award Agreement. Unless otherwise
provided in the Award Agreement or determined by the Committee in its sole
discretion, in the event of a Participant’s termination of employment for any
other reason, all unvested Performance Shares shall be forfeited effective as of
the date on which the Participant’s employment is terminated and thereafter
shall be available for the grant of new Awards.


3.6.    Cancellation of Performance Shares. On the date set forth in the
applicable Award Agreement, all Performance Shares which have not become vested
shall be forfeited and thereafter shall be available for the grant of new Awards
under the Plan.


3.7.    Vesting on Change in Control. Notwithstanding the provisions of Sections
3.4, 3.5 and 3.6, in the event of a Change in Control of the Company, any
Performance Shares which have not otherwise become vested shall be fully vested
and nonforfeitable.


3.8    Dividends.


(a)    Unless otherwise determined by the Committee, a Participant shall be
entitled to receive dividends on his or her Performance Shares, whether or not
such Performance Shares have become vested, in an amount equal to the dividends
which are declared and paid on the Shares. Dividends on Performance Shares shall
be paid in cash except as otherwise provided in Subsection (b) below. Dividends
payable in cash and not deferred as provided in Subsection (b) below will be
paid or distributed to the Participant no later than the end of the calendar



--------------------------------------------------------------------------------



year in which the dividends are paid to shareholders or, if later, the 15th day
of the third month following the date the dividends are paid to shareholders.


(b)    Unless otherwise determined by the Committee, a Participant who is a Top
Hat Employee may elect under Section 3.10 to defer any dividends paid on
Performance Shares. Such deferrals shall be in the form of additional
Performance Shares. Any deferral pursuant to this Section 3.8 shall be subject
to such additional rules and procedures as may be determined by the Committee in
its sole discretion. The number of additional Performance Shares issued for
dividends under this Section shall be determined by dividing the amount of the
cash dividend which would otherwise be payable by the Fair Market Value of one
Share of the Company on the date on which the cash dividend is paid to
shareholders. All whole or fractional Performance Shares received in lieu of
cash dividends shall be fully vested and nonforfeitable on the date on which
they are credited to the Participant, and shall be paid out at the same time as
the “host” Performance Shares with respect to which the cash dividends were
payable.


3.9.    Form and Timing of Payment of Performance Shares. Subject to Section
3.14 hereof, payment of vested Performance Shares shall be made in Shares within
60 days after the first to occur of the Participant’s death, Permanent or Total
Disability or Separation from Service or a Change in Control of the Company,
unless the Participant is required to or has effectively elected to defer
payment of the Award as provided in Section 3.10, in which case the Performance
Shares shall be paid in Shares as determined under the applicable Award
Agreement or election statement.


3.10.    Deferrals. The Committee may, in its sole discretion, require a
Participant to defer (or permit a Participant who is a Top Hat Employee to elect
to defer) the receipt of all or any percentage of the amounts that would
otherwise be payable hereunder. Such deferrals shall be made under and pursuant
to the terms and conditions of the Executives’ Deferred Compensation Plan of
Duke Realty Services Limited Partnership (“Deferred Plan”) or any successor
plan. Any such deferral election must be made prior to December 31 of the year
immediately preceding the calendar year in which the amounts may be earned and
only if at the time of the deferral election the amount to be earned is
substantially unknown. All amounts deferred under the Deferred Plan shall be
payable at such times and in such forms as specified therein. Any deferral under
this Section 3.10 shall be subject to such additional rules and procedures as
may be determined by the Committee in its sole discretion to ensure compliance
with or exemption from Code Section 409A.


3.11.    Acceleration of Payment on Change in Control. All Performance Shares
outstanding under this Plan as of the date of a Change in Control of the Company
shall vest in full and, subject to Section 3.14, shall be settled in Shares
within 60 days after the Change in Control.


3.12.    Withholding of Taxes. Each Participant shall be solely responsible for,
and the Company may withhold from any cash or shares payable from the Plan (or
from the Deferred Plan attributable to amounts deferred hereunder), all legally
required federal, state, city and local taxes.


3.13.    Voting Rights. Performance Shares do not entitle the Participant to any
voting or other rights accorded a shareholder of the Company.


3.14    Special Provisions Related to Section 409A of the Code.





--------------------------------------------------------------------------------



(a)    Notwithstanding anything in the Plan or in any Award Agreement to the
contrary, to the extent that any amount or benefit that would constitute
non-exempt “deferred compensation” for purposes of Section 409A of the Code
would otherwise be payable or distributable under the Plan or any Award
Agreement by reason of the occurrence of a Change in Control, or the
Participant’s disability or termination of employment, such amount or benefit
will not be payable or distributable to the Participant by reason of such
circumstance unless the circumstances giving rise to such Change in Control,
disability or termination of employment meet any description or definition of
“change in control event”, “disability” or “separation from service”, as the
case may be, in Section 409A of the Code and applicable regulations (without
giving effect to any elective provisions that may be available under such
definition). This provision does not prohibit the vesting of any Award. If this
provision prevents the payment or distribution of any amount or benefit, such
payment or distribution shall be made on the next earliest payment or
distribution date or event specified in the Award Agreement that is permissible
under Section 409A.


(b)    Notwithstanding anything in the Plan or in any Award Agreement to the
contrary, if any amount or benefit that would constitute non-exempt “deferred
compensation” for purposes of Section 409A of the Code would otherwise be
payable or distributable under this Plan or any Award Agreement by reason of a
Participant’s Separation from Service during a period in which the Participant
is a Specified Employee, then, subject to any permissible acceleration of
payment by the Committee under Treas. Reg. Section 1.409A-3(j)(4)(ii) (domestic
relations order), (j)(4)(iii) (conflicts of interest), or (j)(4)(vi) (payment of
employment taxes):


(i) if the payment or distribution is payable in a lump sum, the Participant’s
right to receive payment or distribution of such non-exempt deferred
compensation will be delayed until the earlier of the Participant’s death or the
first day of the seventh month following the Participant’s Separation from
Service; and


(ii) if the payment or distribution is payable over time, the amount of such
non-exempt deferred compensation that would otherwise be payable during the
six-month period immediately following the Participant’s Separation from Service
will be accumulated and the Participant’s right to receive payment or
distribution of such accumulated amount will be delayed until the earlier of the
Participant’s death or the first day of the seventh month following the
Participant’s Separation from Service, whereupon the accumulated amount will be
paid or distributed to the Participant and the normal payment or distribution
schedule for any remaining payments or distributions will resume.


ARTICLE IV
PLAN ADMINISTRATION AND INTERPRETATION


4.1.    Amendment and Termination. The Board of Directors or the Committee may,
at any time, without the approval of the shareholders of the Company (except as
otherwise required by applicable law, rule or regulations, or listing
requirements of any National Securities Exchange on which are listed any of the
Company’s equity securities, including without limitation any shareholder
approval requirement of Rule 16b-3 or any successor safe harbor rule promulgated
under the Exchange Act), alter, amend, modify, suspend or discontinue the Plan,
but may not, without the consent of the holder of an Award, make any alteration
which would adversely affect an Award previously granted under the Plan or,
without the approval of the shareholders of the Company, make any alteration
which would: (a) increase the aggregate value of Performance Shares subject to
Awards under the Plan or the maximum number of Shares that may be issued under
the Plan, except as provided in Section 4.2; (b) permit any Committee member to
become eligible to receive Awards under the Plan; (c) withdraw administration of
the Plan from the Committee or the Board of Directors; (d) extend the term of
the Plan; or (e) change the class of individuals



--------------------------------------------------------------------------------



eligible to receive awards of Performance Shares. The Board of Directors may
not, without shareholder approval, alter or amend the Plan to base the
Performance Goals of a Participant who is a Covered Employee on financial
performance criteria other than Funds from Operations Per Share.


4.2.    Changes in Stock.


(a)    Substitution of Shares and Performance Shares and Assumption of Plan. In
the event of any change in the common stock of the Company through stock
dividends, split-ups, recapitalizations, reclassifications, conversions, or
otherwise or in the event that other stock shall be converted into or
substituted for the present common stock of the Company as the result of any
merger, consolidation, reorganization or similar transaction which results in a
Change in Control of the Company, then the Committee shall make appropriate
adjustment or substitution in the number of Performance Shares covered under any
Awards granted or to be granted under the Plan and in the number of Shares to be
issued under the Plan. The Committee's determination in this respect shall be
final and conclusive. Provided, however, that the Company shall not, and shall
not permit any of its Affiliates to, recommend, facilitate or agree or consent
to a transaction or series of transactions which would result in a Change of
Control of the Company unless and until the person or persons or the entity or
entities acquiring or succeeding to the assets or capital stock of the Company
or any of its Affiliates as a result of such transaction or transactions agrees
to be bound by the terms of the Plan insofar as it pertains to Awards
theretofore granted but unvested and agrees to assume and perform the
obligations of the Company hereunder.


(b)    Conversion of Performance Shares. In the event of a Change in Control of
the Company pursuant to which another person or entity acquires control of the
Company (such other person or entity being the “Successor”), the kind of shares
of common stock which are subject to the Plan and to each outstanding Award,
shall, automatically by virtue of such Change in Control of the Company, be
based upon shares of common stock, or such other class of securities having
rights and preferences no less favorable than common stock of the Successor, and
the number of Performance Shares shall be correspondingly adjusted, so that, by
virtue of such Change in Control of the Company, each Participant shall have the
right to receive that number of Performance Shares or common stock of the
Successor which have an aggregate Fair Market Value equal, as of the date of
such Change in Control of the Company, to the aggregate Fair Market Value, as of
the date of such Change in Control, of the Performance Shares or common stock
theretofore subject to his Award.


4.3.    Information to be Furnished by Participants. Participants, or any other
persons entitled to benefits under the Plan, must furnish to the Committee such
documents, evidence, data or other information as the Committee considers
necessary or desirable for the purpose of administering the Plan. The benefits
under the Plan for each Participant and each other person who is entitled to
benefits hereunder, are to be provided on the condition that he furnish full,
true and complete data, evidence or other information, and that he will promptly
sign any document reasonably related to the administration of the Plan requested
by the Committee.


4.4.    Employment Rights. Neither the Plan nor any Award Agreement issued under
the Plan shall constitute a contract of employment and participation in the Plan
does not give a Participant the right to be rehired or retained in the employ of
the Company, nor does participation in the Plan give any Participant any right
or claim to any benefit under the Plan, unless such right or claim has
specifically accrued under the terms of the Plan.





--------------------------------------------------------------------------------



4.5.    Evidence. Evidence required of anyone under the Plan may be by
certificate, affidavit, document or other information which the person relying
thereon considers pertinent and reliable, and signed, made or presented by the
proper party or parties.


4.6.    Gender and Number. Where the context permits, words in the masculine
gender shall include the feminine gender, the plural shall include the singular
and the singular shall include the plural.


4.7.    Action by Company. Any action required of or permitted by the Company
under the Plan shall be by resolution of the Board of Directors, the Committee
or by a person or persons authorized by resolution of the Board of Directors or
the Committee.


4.8.    Controlling Laws. Except to the extent superseded by laws of the United
States, the laws of Indiana, without regard to the choice of law principles
thereof, shall be controlling in all matters relating to the Plan.


4.9.    Mistake of Fact. Any mistake of fact or misstatement of fact shall be
corrected when it becomes known and proper adjustment made by reason thereof.


4.10.    Severability. In the event any provisions of the Plan shall be held to
be illegal or invalid for any reason, such illegality or invalidity shall not
affect the remaining parts of the Plan, and the Plan shall be construed and
endorsed as if such illegal or invalid provisions had never been contained in
the Plan.


4.11.    Effect of Headings. The descriptive headings of the sections of the
Plan are inserted for convenience of reference and identification only and do
not constitute a part of the Plan for purposes of interpretation.


4.12.    Nontransferability. No Performance Shares shall be transferable, except
by the Participant’s will or the laws of descent and distribution. During the
Participant’s lifetime, the value of his Performance Shares shall be payable
only to him. The Performance Shares and any rights and privileges pertaining
thereto, shall not be transferred, assigned, pledged or hypothecated by the
Participant in any way, whether by operation of law or otherwise and shall not
be subject to execution, attachment or similar process.


4.13.    Liability. No member of the Board of Directors or the Committee or any
officer or employee of the Company or its Affiliates shall be personally liable
for any action, omission or determination made in good faith in connection with
the Plan. By participating in the Plan, each Participant agrees to release and
hold harmless the Company, the Board of Directors, the Committee and all
officers and employees of the Company and its Affiliates from and against any
tax liability, including without limitation interest and penalties, incurred by
the Participant in connection with his participation in the Plan.


4.14.    Funding. Benefits payable under the Plan to any person will be paid by
the Company from its general assets. Neither the Company nor any of its
Affiliates shall be required to segregate on their books or otherwise establish
any funding procedure for any amount to be used for payment of benefits under
the Plan. The Company or any of its Affiliates may, however, in their sole
discretion, set funds aside in investments to meet any anticipated obligations
under the Plan. Any such action or set-asides shall not be deemed to create a
trust of any kind between the Company or any of its Affiliates and any
Participant or other person entitled to benefits under the Plan or to constitute
the funding of any Plan benefits. Consequently, any person entitled to a payment
under



--------------------------------------------------------------------------------



the Plan will have no rights greater than the rights of any other unsecured
general creditor of the Company or its Affiliates.




DATED: January 31, 2001, and Amended and Restated Effective as of January 30,
2008




DUKE REALTY CORPORATION




By: /s/ Dennis D. Oklak
Dennis D. Oklak, Chairman of the Board and Chief Executive Officer

